DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoendienst et al. (US 5302037) in view of Takahashi (US 6076461) and Hagiwara et al. (JP 09240879).
Schoendienst et al. discloses a printer, comprising: 
               a printer body including a holder (Abstract: The printer and the feed roller holder assembly);
               a cover (FIG. 1, element 50) configured to open and close the holder (FIG. 1, element 12), the cover and the holder forming a housing chamber for housing rolled recording paper (FIGs. 3 and 5a, element SR); and
                              a paper-contact member (FIG. 5a-b, element 82. FIG. 3, element 82: The contact member 82 contacts the paper SR) including one or more angled portions and disposed in the housing chamber such that the recording paper contacts the paper-contact member as the recording paper is unrolled (FIGs. 3 and 5a-b), wherein the paper-contact member is configured to bias the recording paper in a direction away from the cover and reduce a moving force of the recording paper FIG. 5b: The contact member 82 contacts to hold the paper W of the roll SR away from the cover 52).
Schoendienst et al. however does not teach wherein each of the angled portions is in V-shaped including a protruding peak portion, and inclined portions that are located lateral to the peak portion and extend diagonally with respect to a width direction of the recording paper.
Takahashi discloses a printing apparatus comprising a housing chamber for housing a roll of a recording paper (FIG. 2, element 16) and a V-shaped paper-contact member contacting the recoding paper as the recording paper roll is unrolled (FIGs. 2 and 5, element 12, 12A. In FIG. 5, the edge of the paper-contact member 12A that contacts the paper roll 16 is in V shape), wherein the V-shaped paper-contact member includes a protruding peak portion (FIG. 5, element 12A1-12A2) and inclined portions that are located lateral to the peak portion and extend diagonally with respect to a width direction of the recording paper (FIG. 5, element 12A).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to shape the paper-contact member in Schoendienst’s apparatus same as that in Takahashi’s apparatus to reduce the resistance applied to the recording paper from the contact of the paper-contact member to the recording paper as taught by Takahashi et al. (column 11, lines 15-20).
	Schoendienst et al. also does not teach wherein the paper-contact member made of a sound-absorbing material configured to absorb a rubbing sound generated when the recording paper contacts the paper-contact member.
	Hagiwara et al. discloses a printing apparatus comprising a paper-contact member (FIG. 7, element 40) for contacting to guide a printing medium (FIG. 7, element P) while feeding for printing purpose, wherein the paper-contact member having a resin material (FIG. 7, element 60. FIG. 1, element 41) to absorb/reduce sound generated due to the contact between the paper-contact member and the printing medium (Abstract).
Abstract).
Regarding to claims 3-4: wherein the sound-absorbing material is attached to an inner wall of the cover to protrude from the inner wall and is configured such that the one or more V-shaped angled portions are pressed and deformed when the recording paper contacts the one or more V-shaped angled portions (Schoendienst et al.: FIG. 3, element 82. Takahashi: FIGs. 5-6, element 12A).
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Please see the rejection above for newly citations and explanations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853